ORDER
PER CURIAM:
On April 3, 1973, an order to show cause was issued in this case, noting that the district court file and transcript on appeal were filed herein on September 25, 1972, but no brief had been filed by the appellants, nor extension of time requested or granted, as required by the rules of this Court.
Respondents have requested the Court not to dismiss the appeal and amicus curiae have also made the same request, though all parties concede that the appeal is probably moot.
Appellants state that the. appeal is moot,- that all things required by the district court’s decision have been complied with and there remains no further issue for .litigation between the parties.
Any further consideration of this appeal would be in the realm of an advisory opinion, which are not issued in appeal matters. For these reasons this appeal should be, and it hereby is, dismissed.